Citation Nr: 0517176	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  95-40 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to total disability rating for compensation 
purposes based on individual unemployability due to service 
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1975.  Service personnel reflect that the veteran 
served in the reserves, but the dates of this service are not 
verified.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in November 1994 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

This case was before the Board in January 2004, when it was 
remanded for development in accordance with the Veterans 
Claims Assistance Act of 2000.  The claim is now again before 
the Board.

In an April 2004 VA examination report, the examiner noted 
findings of degenerative changes at T11 and T12 by X-ray, 
which the examiner opined to be as likely as not secondary to 
the flexion destruction type injury the veteran sustained in 
service.  A claim for service connection for the residuals of 
injury to T11 and T12 is thus inferred and is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  The VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate the claim addressed in this decision.

2.  The veteran is service connected for pes planus (30 
percent) and lumbosacral strain (20 percent).  The combined 
rating is 40 percent.

3.  The record reflects that the veteran completed high 
school, and has experience working in maintenance, catering, 
and telephone assembly, and as an assembly line worker and 
flight line attendant.

4.  The veteran's military occupational specialty during 
active service was as a small arms repairman and, during his 
reserve service, as a utility helicopter repairman and a 
tactical wire operations specialist.  

5.  The veteran is not unemployable due to the severity of 
his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to TDIU benefits have not been 
met. 38 U.S.C.A. 
§§ 1155, 5107(a) (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This 
law redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date.  
38 C.F.R. §§ 3.012, 3.156(a), 3.159 and 3.326(a) (2004).

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issues of entitlement 
to TIDU.  VA has complied with the notice and duty to assist 
provisions of the VCAA, and the veteran was advised by VA of 
the information required to substantiate this claim.

The case was remanded in January 2004 to provide, among other 
things, further notice of the laws and regulations effected 
by VCAA, and to afford the veteran complete and full 
examination for his service connected disabilities, to 
include evaluation of his service-connected lumbosacral 
strain under the newly revised criteria for spine 
disabilities.  The RO issued the veteran a VCAA letter in 
January 2004, which was resent to the veteran's new address 
in October 2004 and addressed the claim for TDIU.  This 
letter indicated what evidence the veteran needed to provide 
in order to prevail in his claim for TDIU.  Finally, 
supplemental statements of the case issued in May 2003 and 
February 2005 gave notice of the evidence that had been 
received, the revisions effected in the regulations by VCAA, 
and the laws and regulations governing the grant of TDIU. 

Also as requested in the January 2004 remand, the RO asked 
the veteran to identify VA and non-VA health care providers 
who had treated him for his service-connected and non service 
connected disabilities, who had told him that he was unable 
to secure and follow a substantially gainful occupation 
because of his service-connected disabilities, and any other 
evidence that would support his claim for entitlement to 
TDIU.  The veteran did not respond to the request to identify 
sources of treatment.  

However, the RO did afford the veteran VA examinations in 
April 2004.  The veteran has not responded that any further 
evidence exists that has not already been associated with the 
claims file.

The February 2005 supplemental statement of the case gave 
specific information as to the changes in the law and 
regulations effected by the VCAA along with information 
regarding the evidence needed to substantiate his claim for 
TDIU.

VA examinations were conducted in July 1996, January 2000, 
and January 2003 to determine the nature of his service-
connected disabilities, and in April 2004 specifically to 
determine his level of disability for the purposes of 
determining his eligibility for TDIU.

The veteran has advised the RO of no further or additional 
medical treatment records or evidence.  The Board is not 
aware of the existence of other additional relevant evidence 
in connection with the claims on appeal.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002).  Here, available 
VA and non-VA records were obtained or submitted by the 
veteran, and the veteran identified no other private treating 
facilities.  In addition, VA examinations were provided.  It 
seems clear that the VA has given the veteran every 
opportunity to express his opinion with respect to his claim 
and the VA has obtained all known documents that would 
substantiate the veteran's claims. 

The VCAA letter, combined with the statement of the case, in 
aggregate, properly notified the veteran of his statutory 
rights.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003); Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir. 2003).  In addition, when the veteran and his 
representative provided notice of additional VA records to 
VA, they were obtained.  See 38 U.S.C.A. § 5103(b) (West 
2002).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement with regard to the 
issues discussed on appeal was harmless error.  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices.  Therefore, to decide the appeal on the veteran's 
claim would not be prejudicial error to the claimant.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to the claims by the VCAA letter, 
statement of the case, and their accompanying notice letters.

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).   also Mayfield 
v. Nicholson, No. 02-1077, 2005 WL 957317 (Vet. App. Apr. 14, 
2005).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  Here, 
the veteran is not prejudiced by the Board's consideration of 
his claim as VA has already met all notice and duty to assist 
obligations to the veteran under the VCAA.  In essence, the 
veteran in this case has been notified as to the laws and 
regulations governing claims for service connection, the 
evidence considered in connection with the issue addressed in 
this decision, and what information VA and the veteran would 
provide.  Thus, the Board finds that there has been no 
prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Regarding the veteran's claim for TDIU, he is service-
connected for the following disabilities: pes planus, rated 
as 30 percent disabling; and lumbosacral strain, rated as 20 
percent disabling.  The combined rating is 40 percent.  The 
veteran contends that he is unable to maintain substantially 
gainful employment as a result of these disabilities.

Total disability is considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) 
(2004).  Total ratings are authorized for any disability or 
combination of disabilities for which the rating schedule 
prescribes a 100 percent evaluation or, with less disability 
where the requirements of 38 C.F.R. § 4.16 (2003) are met.  
See 38 C.F.R. § 3.340(a)(2) (2004).

Total disability ratings for compensation may be assigned if 
the schedular rating is less than total and the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that 
if there is only one such disability, such disability shall 
be ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a) (2004).  Rating boards should submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a).  38 
C.F.R. § 4.16(b) (2004).

If a total disability rating is based on a disability or 
combination of disabilities for which the rating schedule 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341(a) (2004).

The veteran does not meet the schedular requirements for 
TDIU.  The veteran has been granted service connection for 
two disabilities, but he has neither one disability rated at 
40 percent, nor a combined rating of 70 percent or more.  The 
record reflects that the veteran has completed high school, 
and has experience working in maintenance, telephone 
assembly, and catering, and as an assembly line worker and 
flight line attendant.  During active service, his military 
occupational specialty (MOS) was as a small arms repairman 
and, during his reserve service, he acquired MOSs of utility 
helicopter repairman and tactical wire operations specialist.  
The veteran states that he last worked in 1992.  The record 
reflects he was awarded disability benefits from Social 
Security Administration (SSA) in February 1993.  Careful 
review of these records shows that the disability 
determination was based on medical evidence demonstrating 
disability due to a primary diagnosis of depression and a 
secondary diagnosis of substance addiction.  

The veteran maintains that the manifestations and symptoms 
produced over the years by his bilateral feet and lower back 
prevent him from obtaining and maintaining gainful 
employment.  However, the medical evidence does not concur.  
Rather, the medical evidence establishes that the veteran has 
been found to be unemployable due to his nonservice connected 
psychological problems.  VA treatment records reflect that he 
required hospitalization in September 1996 for post traumatic 
stress disorder (PTSD) and major depression.  During this 
time he attended PTSD crisis intervention program.  He was 
again hospitalized from February through March 1997 for PTSD 
and major depression, and attended the same program.  He was 
hospitalized a third time, in September 1999 for PTSD and 
dysthymia associated with PTSD.  The physician noted 
hospitalization was required for acute psychiatric problems.  
The following opinion was proffered concerning his 
employability:

The [veteran] continues to have marked 
difficulty in social situations.  He 
continues to have periodic difficulty 
with intrusive thoughts, flashbacks, 
nightmares, and visual hallucinations.  
The patient has been unemployed for a 
number of years.  The continually poor 
employment history in the presence of 
active symptoms suggests to me that this 
patient is unemployable.

The Board notes that service connection for PTSD was denied 
by the RO in a January 2003 rating decision, which the 
veteran did not appeal.  In the same decision, the RO 
confirmed and continued the 30 percent evaluation for 
bilateral pes planus, and granted a 20 percent evaluation for 
lumbosacral strain, effective in August 1993.  As noted, the 
veteran did not appeal this decision and it has since become 
final.

In April 2004, the veteran underwent VA examination to 
determine the nature and extent of his service-connected 
disabilities and to provide an opinion as to the veteran's 
employability.  In diagnosing his disabilities, the physician 
noted:

[The veteran has] a flexion destruction-
type injury from a fall.  X-rays will be 
taken to evaluate for any type of 
degenerative changes of his back.  At 
this time, I do not find any resultant 
pain or dysfunction in regards to his 
bilateral pes planus.  In regards to his 
feet, this should not effect this ability 
to find gainful employment.  He takes 
minimal pain medicine.  I do not believe 
the patient is unemployable secondary to 
his back.  He would be limited as he has 
pain with prolonged sitting and standing 
greater than one hour and bending or 
lifting heavy objects.

In an addendum submitted after review of X-rays, the 
physician confirmed his earlier opinion:

X-rays taken of the bilateral feet show 
old surgery with bilateral hallux valgus 
deformity and mild degenerative changes 
of the midfoot with flattening of the 
longitudinal arch.  Lumbar spine films 
show normal vertebral body height and 
disk space height.  Impression:  The 
patient has a flexion destruction-type 
injury.  There are no degenerative 
changes seen of his back.  The patient 
has a chronic lumbar strain.  In regards 
to his feet, the patient has a history of 
bilateral hallux valgus surgery.

***

I do not find any resultant pain or 
dysfunction in regards to his bilateral 
pes planus.  He has flexible flat feet.  
This should not effect his ability to 
find any type of gainful employment.  He 
takes minimal pain medicine.  I do not 
believe the patient is unemployable 
secondary to his back.  He would be 
limited with prolonged sitting and 
standing greater than one hour and 
bending or lifting heavy objects due to 
his chronic lumbar strain.

A second addendum was submitted after further review of the 
veteran:

The [veteran] was seen for bilateral pes 
planus and back pain.  X-rays of 
bilateral feet show an old bilateral 
hallux valgus deformity with mild 
degenerative changes of the midfoot and 
flattening of the longitudinal arch.  L-
spine films demonstrate normal vertebral 
body height and disk space.  The 
posterior elements and soft tissues are 
negative.  Impression:  The patient with 
a flexion destruction-type injury from a 
fall.  The patient does seem to have some 
degenerative changes at T11 and T12 by 
the x-rays but no lumbar degenerative 
changes.  The degenerative changes at T11 
and T12 are as likely as not secondary to 
the flexion destruction-type injury.  I 
did not find any resultant pain or 
dysfunction in regards to his bilateral 
pes planus even though he does have some 
mild degenerative changes at the midfoot.  
I do not believe this is secondary to his 
flexible flat feet.  In regards to his 
feet, this should not effect his ability 
to find gainful employment.  I do not 
believe the patient is unemployable 
secondary to his back.  He would be 
limited as he does have pain with 
prolonged sitting and standing greater 
than one hour and lifting heavy objects.

The Board notes that it has referred out a claim for service-
connection for degenerative changes at T11 and T12, based on 
the opinion offered in the April 2004 VA examination report.  
As the veteran is not service connected for this condition, 
it may not be considered here.

After review of all of the medical evidence, and in light of 
the opinions offered and confirmed in the April 2004 VA 
examination report and addenda, it is the Board's opinion 
that the veteran's service-connected disabilities alone are 
not sufficient to produce the veteran's unemployability.  The 
preponderance of the evidence is against the veteran's claim 
for a TDIU and the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).  
Accordingly, the veteran's claim for a TDIU must be denied.

The RO has not submitted the veteran's case to the Director 
of the Compensation and Pension Service for consideration of 
an extraschedular evaluation.  In this case, the evidence 
does not require such submission.  A clear preponderance of 
the evidence is against a finding that the veteran is unable 
to follow a substantially gainful occupation by reason of his 
service connected disabilities.  See 38 C.F.R.
§ 4.16(b) (2004).

A review of the medical evidence shows that the veteran 
clearly experiences some employment-related limitation as a 
result of his service-connected disabilities.  However, the 
disability ratings assigned to the veteran compensate him for 
the average impairment of earning capacity.  Therefore, 
pursuant to 38 C.F.R. § 4.16 (2004), entitlement to TDIU is 
not warranted, and the veteran's claim is denied.


ORDER


A TDIU due to service-connected disabilities is denied.



	                        
____________________________________________
	A. BRYANT 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


